Citation Nr: 0109672	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  97-08 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) due to tobacco use in service.

2.  Entitlement to service connection for coronary artery 
disease (CAD) due to tobacco use in service.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for nerve damage and loss of use of the 
penis as a result of an August 1998 implantation of a 
malleable penis prosthesis.

4.  Entitlement to an initial evaluation in excess of 20 
percent for an unstable sternum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to February 
1950, and from September 1950 to November 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  This case 
was previously before the Board in December 1997, at which 
time it was remanded for additional development.

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  As the veteran noted his disagreement with 
the initial rating assigned for his unstable sternum in May 
1996, the considerations highlighted by Fenderson are 
applicable.  Consequently, issue number four in this case has 
been rephrased to reflect that the veteran is appealing the 
initial evaluation assigned for his unstable sternum.

Upon reviewing the record, the Board is of the opinion that 
additional development is warranted.  Therefore, the 
disposition of the issues of entitlement to service 
connection for COPD and CAD due to tobacco use in service, 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for nerve damage and loss of use of the 
penis as a result of an August 1998 implantation of a 
malleable penis prosthesis, and entitlement to an initial 
evaluation in excess of 20 percent for an unstable sternum 
will be held in abeyance pending further development by the 
RO, as requested below.


REMAND

Factual Background

Available service medical records are negative for complaints 
or findings related to COPD, CAD, or nicotine dependence.  A 
February 1950 separation examination revealed normal clinical 
evaluations of the heart, lungs and psychiatric system.  An 
undated separation examination report from the veteran's 
second period of service similarly notes normal 
cardiovascular, pulmonary and psychiatric evaluations.

In a May 1990 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran reported that emphysema 
was diagnosed in 1988.  During a July 1990 VA examination, he 
gave a history of smoking 100 packs of cigarettes per year.  
COPD was diagnosed.  In September 1990, the RO granted 
nonservice-connected disability pension benefits.

A VA hospital discharge summary notes that the veteran 
underwent a coronary artery bypass in October 1990.

An October 1991 VA hospital report notes a history of chronic 
popping associated with a sensation of scraping in the 
sternal area following the October 1990 coronary artery 
bypass.  The veteran was admitted, and a sternotomy and 
sternal re-wiring was performed.  He was noted to have done 
"quite well" postoperatively, and was discharged in good 
condition.  The pertinent diagnoses included unstable 
sternum, status post coronary artery bypass graft of October 
1990, and COPD.

In June 1994, the veteran sought service connection for heart 
and lung disorders secondary to smoking in service.  In 
September 1994 correspondence, the RO advised the veteran 
that there would be an indefinite delay in the processing of 
his claim.

In March 1995, the veteran filed a claim of entitlement to 
compensation based on surgical treatment received at the VA 
Medical Center (VAMC) in October 1991.

A December 1995 VA examination report notes a recurrence of 
the sternal dehiscence (separation) after the attempted 
closure in 1991.  The veteran was reportedly advised that he 
could not be offered reliable osseous stabilization, and he 
opted against the surgery in order to avoid the risk of 
infection.  The veteran provided a history of severe COPD, 
and complained of chronic shortness of breath and a 
productive cough.  A physical examination revealed an 11 inch 
midline scar over the sternum, and moderate tenderness on 
palpation over the lower half of the sternum.  The diagnostic 
impression was arteriosclerotic heart disease, postoperative 
status coronary artery bypass graft in October 1990; 
dehiscence (separation) of the sternum as residual of the 
coronary artery bypass procedure in October 1990, 
postoperative status unsuccessful, rewiring Dallas VA 
Hospital September 1991 with continued symptoms and soreness 
in the region of the lower sternum aggravated by coughing; 
and severe COPD.  The examiner opined that the veteran's 
unstable sternum did not appear "greatly incapacitating" at 
that time.

A May 1996 rating decision granted compensation for an 
unstable sternum under 38 U.S.C.A. § 1151, and assigned a 20 
percent evaluation.

In September 1996 correspondence, the veteran advised the RO 
that he was receiving disability benefits from the Social 
Security Administration (SSA).  He attached a copy of the SSA 
award letter.

During a December 1996 personal hearing, the veteran 
testified that he was not currently receiving medical 
treatment for his unstable sternum, nor was he taking 
medication.  Transcript (T.) at 2.  He reported that when he 
laid down, his sternum would separate and "catch the meat in 
between the bones."  T. at 2.  He related that he must be 
very careful when moving his arms, because if he lifts them 
fast, or in the wrong direction, his sternum will spread.  T. 
at 2.  The veteran explained that he opted against further 
surgery because he was told that another operation may cause 
a staph infection.  T. at 3.  He related that he began 
experiencing "problems" with his sternum in 1991, but did 
not discover the disability until approximately March 1995.  
T. at 4.  At that time, he filed a claim for compensation 
under 38 U.S.C.A. § 1151 for an unstable sternum.  T. at 4.

A December 1996 hearing officer's decision continued the 20 
evaluation of the veteran's unstable sternum.  The veteran 
filed a notice of disagreement (NOD) with this decision the 
following month, and submitted a substantive appeal (Form 9) 
in February 1997, perfecting his appeal.

The RO forwarded the veteran a Tobacco Product Use History 
Questionnaire in June 1997.  In a response later that month, 
the veteran noted that emphysema and CAD were diagnosed in 
approximately 1989.  He reported that he did not use any 
tobacco products prior to service, and began smoking 
cigarettes during active duty in 1949.  The veteran explained 
that he smoked one carton of cigarettes per week during 
service, and continued to smoke approximately two cartons per 
week following his discharge.  He indicated that he stopped 
smoking cigarettes in 1989, when emphysema was diagnosed.

In a November 1997 rating decision, the RO denied service 
connection for COPD and CAD due to tobacco use in service.  
The veteran filed a notice of disagreement with this decision 
later that month.

The Board remanded the case for further development in 
December 1997.  In particular, the Board directed the RO to 
obtain all outstanding medical records related to the 
veteran's unstable sternum.  In compliance with this remand, 
the RO obtained VA inpatient and outpatient treatment records 
from 1990 to 1999.

A VA hospital report indicates that the veteran underwent an 
implantation of a malleable penis prosthesis in August 1998.  
The record notes that he sustained a Bovie burn to the right 
proximal shaft of the penis during the procedure.  According 
to an October 1998 record, the wound was healing well, and 
the veteran could expect to use the penile implant in three 
to four weeks.  The following month, the veteran complained 
of decreased sensation of the penis, and pain in the glans 
region.  There was a scar at the right dorsal penile base, 
which was well healed with no evidence of infection.

In January 1999, the veteran submitted a substantive appeal 
regarding the November 1997 denial of service connection for 
COPD and CAD due to tobacco use in service.  Therein, he 
requested a videoconference hearing before a Member of the 
Board.

On VA examination in January 1999, the veteran reported that 
his unstable sternum caused "a great deal of pain from time 
to time."  He explained that this pain will wake him at 
night when he rolls over the wrong way.  The examination 
report contains no clinical findings.  An X-ray study of the 
sternum revealed that all of the wire sternal sutures were 
broken, but there was no evidence of sternal separation.  The 
diagnostic impression was unstable sternum residual of 
surgery for coronary artery disease with pain and two movable 
sections of the sternum.

During VA outpatient treatment the following month, the 
veteran reported that he was "not feeling anything" during 
sexual intercourse.  A physical examination revealed that the 
penile prosthesis was intact.  A well-healed scar was noted 
at the right base of the penis.  While sensation was intact 
on the penile shaft and prepuce, there was no sharp/pinprick 
sensation in the glans.

In March 1999 correspondence, the veteran sought compensation 
under the provisions of 38 U.S.C.A. § 1151 for nerve damage 
and loss of use of the penis as a result of an August 1998 
implantation of a malleable penis prosthesis.

In May 1999, the veteran confirmed his desire to appear for a 
videoconference hearing before a Member of the Board.

According to a May 1999 Compensation and Pension Examination 
Request Worksheet, another VA examination of the veteran's 
unstable sternum was scheduled due to the lack of objective 
findings noted in the January 1999 VA examination report.  A 
handwritten note in the claims folder indicates that 
notification of the VA examination was mailed to the 
veteran's current address.

A May 1999 VA outpatient treatment record notes that the 
veteran was impotent following the August 1998 penile 
implant.  A report dated later that month indicates that the 
veteran was doing well, but still had asensate glans.

A computer generated report notes that the veteran failed to 
appear for the June 1999 VA examination.

A September 1999 rating decision denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for nerve damage and 
loss of use of the penis as a result of an August 1998 
implantation of a malleable penis prosthesis.  The veteran 
filed a notice of disagreement with this decision later that 
month.

During an October 1999 personal hearing, the veteran 
testified that he sustained nerve damage in his penis after 
being burned by a cauterizing tool during an August 1998 
implantation of a malleable penis prosthesis at the Dallas 
VAMC.  T. at 2.  He explained that he experienced no 
sensation in his penis other than some soreness of the skin, 
and indicated that his sex life was "over."  T. at 2.  The 
veteran reported that a private physician from the University 
of Texas told him that his neurological deficit resulted from 
the burn sustained during the August 1998 operation, and 
explained that the surgery caused nerve damage in the area.  
T. at 2-5.

In August 2000, the veteran submitted a substantive appeal 
regarding the September 1999 denial of compensation under 
38 U.S.C.A. § 1151 for nerve damage and loss of use of the 
penis as a result of an August 1998 implantation of a 
malleable penis prosthesis.

In an October 2000 opinion, a VA urologist reported that the 
burn sustained by the veteran during the August 1998 
operation was a "reflection of the electrocautery used to 
control bleeding vessels."  He explained that such an injury 
is not typically expected during this procedure, and occurs 
in less than one percent of all cases.  He related that any 
time skin is injured, nerves responsible for sensation can be 
damaged.  The resulting loss of sensation either resolves 
slowly or never, depending on how many other nerves supply 
the skin area in an overlapping manner.  The examiner 
explained that the head of the penis receives nerve supply 
not through the skin nerves, but from deeper nerves running 
along the urethra through the corpus spongiosum.  Therefore, 
the loss of sensation in the head of the penis was not caused 
by a burn injury to the skin along the shaft.  He commented 
that the exact etiology of the veteran's loss of sensation 
was hard to define, and noted that sensation in other parts 
of his body was "not completely normal."  The physician 
concluded that a "careful and thorough examination by a 
neurologist might be indicated prior to any further action."

While an October 2000 Report of Contact notes the veteran's 
willingness to appear for a VA neurological examination, it 
does not appear that one was scheduled.

In November 2000, the RO continued the denial of service 
connection for COPD and CAD due to tobacco use in service, 
denied entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for nerve damage and loss of use of the 
penis as a result of an August 1998 implantation of a 
malleable penis prosthesis, and continued the 20 percent 
evaluation of the veteran's unstable sternum.

Analysis

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, and of the information necessary 
to complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

As noted above, the veteran contends that he developed 
nicotine dependence during the course of, or because of, his 
active military service.  He further argues that COPD and CAD 
resulted from his use of nicotine products, and that a grant 
of service connection for these disorders is warranted 
secondary to nicotine dependence.

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A chronic disease, to 
include cardiovascular disease, which becomes manifest to a 
degree of 10 percent or more within one year after separation 
from service will be considered to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Because of the specific nature of the claims at hand, the 
Board finds that it would be productive to cite certain 
pertinent guidelines.  The Board is bound in its decisions by 
the precedent opinions of VA General Counsel.  See 38 
U.S.C.A. § 7104(c).

Applicable law generally recognizes two means by which 
service connection may be established for claimed nicotine-
related diseases and disorders.  First, if a claimant can 
establish that a disease or injury resulting in disability or 
death was a direct result of tobacco use during service, 
e.g., damage done to a veteran's lungs by in-service smoking 
gave rise to lung cancer, service connection may be 
established without reference to section 38 C.F.R. § 3.310(a) 
which provides for "secondary service connection."  
However, where the evidence indicates a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.  See VA General 
Counsel Precedential Opinion, (VAOPGCPREC) 19-97; see also 38 
U.S.C.A. § 7104(c) (VA is statutorily bound to follow the 
precedential opinions of the VA Office of General Counsel); 
Davis v. West, 13 Vet. App. 178, 183 (1999).

VAOPGCPREC 19-97 was prepared in response to an inquiry 
regarding under what circumstances service connection may be 
established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.

The 1997 Opinion cited VAOPGCPREC 2-93, which held that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws, and, in that regard, further VA guidelines 
which held in the affirmative were referenced.

The 1997 Opinion further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence which arose in service and resulting tobacco use 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively one of fact.  The 1997 Opinion also noted the 
potential for an intervening or a supervening cause of injury 
which might act to sever the proximate and causal connection 
between the original act and the injury.

The VA's Under Secretary for Health has concluded that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  See USB Letter 20-97-14 (July 24, 
1997).  Therefore, the two principal questions which must be 
answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service.

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  It noted that the Diagnostic and 
Statistical Manual, 4th Edition, (DSM-IV), 243, provided that 
the criteria for diagnosing substance dependence are 
generally to be applied in diagnosing nicotine dependence.  
Under those criteria, nicotine dependence may be described as 
a maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress, as manifested by three or 
more of the following criteria occurring at any time in the 
same 12-month period:

(1) tolerance, as manifested by the absence of 
nausea, dizziness, and other characteristic 
symptoms despite use of substantial amounts of 
nicotine or a diminished effect observed with 
continued use of the same amount of nicotine- 
containing products;

(2) withdrawal, marked by appearance of four or 
more of the following signs within twenty-four 
hours of abrupt cessation of daily nicotine use 
or reduction in the amount of nicotine used: 

	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight gain; or by 
use of 	nicotine or a closely related substance 
to relieve 
	or avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or over a 
longer period than was intended;

(4) persistent desire or unsuccessful efforts to 
cut down or control nicotine use;

(5) devotion of a great deal of time in 
activities necessary to obtain nicotine (e.g., 
driving long distances) or use nicotine (e.g., 
chain-smoking);

(6) relinquishment or reduction of important 
social, occupational, or recreational activities 
because of nicotine use (e.g., giving up an 
activity which occurs in smoking-restricted 
areas); and

(7) continued use of nicotine despite knowledge 
of having a persistent or recurrent physical or 
psychological problem that is likely to have been 
caused or exacerbated by nicotine. 

Id. at 181, 243-45.

VAOPGCPREC 19-97 further provided that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection.  It also addressed the situation 
when a nicotine-dependent individual might have full 
remission and then resume use of tobacco products.

In summary, the precedential opinions of the VA General 
Counsel provide that in the determination of whether 
secondary service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, inquiry 
must be had upon whether nicotine dependence may be 
considered a disease for purposes of VA benefits; whether the 
veteran acquired nicotine dependence in service; and whether 
that nicotine dependence may be considered the proximate 
cause of disability or death resulting from the veteran's use 
of tobacco products.  These questions must be answered by 
adjudication personnel applying established medical 
principles to the facts of particular claims.  See Davis, 13 
Vet. App. at 183-184.

As noted above, the veteran contends that nerve damage and 
loss of use of the penis resulted from an August 1998 
implantation of a malleable penis prosthesis, and seeks 
compensation under 38 U.S.C.A. § 1151.  He filed this claim 
in March 1999.  Effective October 1, 1997, 38 U.S.C.A. § 1151 
was amended by Congress.  See section 422(a) of PL 104-204.  
The purpose of the amendment is, in effect, to overrule the 
United States Supreme Court's decision in the Brown v. 
Gardner, 115 S.Ct. 552 (1994), which held that no showing of 
negligence is necessary for recovery under § 1151.  In 
pertinent part, § 1151 is amended as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and the disability or 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

The Board notes that where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, as the veteran filed this claim after 
Congressional action, only the new provisions of 38 U.S.C.A. 
§ 1151 will be considered in this case.

Following a detailed review of the claims folder, it does not 
appear that the RO has attempted to obtain a copy of the 
veteran's service medical records or Social Security records.  
There are also indications in the record of the potential 
existence of additional post service treatment records that 
may contain findings and a history pertinent to the veteran's 
claim.  The Board notes that these records may be relevant to 
the disposition of the veteran's claim, both for the purpose 
of establishing key facts and for purposes of evaluating the 
probative value of the veteran's evidentiary assertions and 
other evidence of record.

The record reveals that relevant evidence in support of the 
veteran's claim may exist or could be obtained.  See Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Therefore, pursuant to VA's duty to assist 
the veteran in the development of facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.103(a) (2000), the Board is deferring 
adjudication of the issues on appeal pending a remand of the 
case to the RO for further development.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all of the medical records in 
the possession of the SSA.  It should be further noted that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

Under the provisions of the Veterans Claims Assistant Act of 
2000, it appears that current VA examinations are required to 
ascertain the etiology of the veteran's COPD, CAD, and 
neurological disorder of the penis.  Clearly, the current 
record is not sufficient to make a decision on the claim.  
There is no competent medical evidence to link either COPD or 
CAD to an in-service disease (such as nicotine dependence) or 
injury (such as exposure to carcinogens in cigarette smoke).  
The veteran's lay assertions of medical causation are not 
competent to establish a relationship between service and the 
type of disabilities at issue here.  Further, an October 2000 
VA medical opinion specifically notes that a "careful and 
thorough examination by a neurologist might be indicated 
prior to any further action."  Lastly, the Board notes that 
the January 1999 VA examination report failed to include 
clinical findings, and thus was inadequate for the purpose 
set forth by the RO.

The veteran requested a videoconference hearing before a 
Member of the Board in a January 1999 Form 9, and confirmed 
his desire for a hearing in May 1999 correspondence.  A 
review of the record reveals that a videoconference hearing 
was not scheduled, and the record does not demonstrate that 
the request has been withdrawn.

When during the course of review the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to his claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment that are not 
currently a part of the record.  In 
particular, the RO's attention is 
directed to the veteran's testimony 
regarding medical treatment from a 
private physician during the October 2000 
personal hearing.  After any necessary 
information and authorization are 
obtained from the veteran, outstanding 
records, VA or private, inpatient or 
outpatient, should be obtained by the RO 
and incorporated into the claims folder.

3.  The RO should also make every effort 
to obtain the veteran's service medical 
records, and a copy of all records 
relating to the veteran's claim with the 
SSA.  The RO should contact the SSA and 
request a copy of any decision on the 
merits of a claim and copies of any 
medical records reviewed in reaching that 
determination.  If the SSA has made no 
decision or has no records, this should 
be documented in the record.  The 
attention of the SSA should be invited 
respectfully to 38 U.S.C.A. § 5106 (West 
1991 & Supp. 2000).  The RO is again 
advised that the efforts to obtain 
service medical records, VA and SSA 
records should continue until the records 
are obtained unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile (38 U.S.C.A. § 
5103A(b)(3)).

4.  After the above development has been 
undertaken, the veteran should be 
afforded an examination by an 
appropriately qualified physician to 
determine the nature and etiology of any 
cardiopulmonary disabilities, including 
COPD and CAD.  All indicated studies must 
be conducted.  After the examination and 
review of the evidence in the claims 
folder, including service, private and VA 
medical records, the physician should 
express opinions as to the following:

(a)  What is the correct diagnostic 
classification of any current 
cardiopulmonary disabilities found?

(b)  What is the degree of medical 
probability, in percentage terms, if 
feasible, that any current 
cardiopulmonary disabilities are causally 
related to a disease (such as nicotine 
dependence) or injury (such as exposure 
to carcinogens in cigarette smoke) in 
service?

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's disabilities should be 
provided.  The veteran's claims folder 
and a copy of this remand must be 
provided to the examiner for review in 
conjunction with the examination.  Any 
opinions expressed must be accompanied by 
a complete rationale.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in this claim.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

5.  The RO should schedule the veteran 
for an examination by a neurologist in 
order to determine the etiology of the 
veteran's neurological disorder of the 
veteran's penis.  All indicated studies 
must be conducted.  After the examination 
and review of the evidence in the claims 
folder, including service, private and VA 
medical records, the physician should 
express opinions as to the following:

(a)  The degree of medical probability 
that the veteran currently has a 
neurological disorder of the penis and, 
if so, 

(b)  Whether the disorder was due to: 

(1) carelessness, negligence, lack 
of proper skill, error in judgment, or a 
similar instance of fault on the part of 
the VA in furnishing the hospital care, 
medical or surgical treatment; or 

(2) from an event not reasonably 
foreseeable.

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's disability should be provided.  
The veteran's claims folder and a copy of 
this remand must be provided to the 
examiner for review in conjunction with 
the examination.  Any opinions expressed 
must be accompanied by a complete 
rationale.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in this claim.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

6.  The RO should arrange for the veteran 
to be examined by the appropriate 
physician to determine the nature and 
severity of his unstable sternum.  Any 
indicated studies should be conducted.  
The examination report should include a 
full description of the veteran's 
symptoms, clinical findings, and 
associated functional impairment.  The 
veteran's claims folder and a copy of 
this remand must be provided to the 
examiner for review in conjunction with 
the examination.  Any opinions expressed 
must be accompanied by a complete 
rationale.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, under 
38 C.F.R. § 3.655 (1997), where a 
claimant fails without good cause to 
appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.  38 C.F.R. 
§ 3.655 (2000); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  In addition, 
the RO should review the requested 
examination reports and the required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO should schedule the veteran 
for a videoconference hearing before a 
Member of the Board in Waco, Texas, in 
the order that this request was received 
relative to other cases on the docket for 
which hearings are scheduled.  38 
U.S.C.A. § 7107(d)(2) (West Supp. 2000); 
64 Fed. Reg. 53,302 (2000) (to be 
codified at 38 C.F.R. §§ 19.75, 20.704).

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


